 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Information associated with
ashister@yahoo.com that is stored at
premises controlled by Oath Holdings, Inc.

can, 11- MHLM(ND)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
im evidence of a crime;
LC] contraband, fruits of crime, or other items illegally possessed;
C] property designed for use, intended for use, or used in committing a crime;
LC a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 42 U.S.C. § 1320a-7b(b) and 18 U.S.C. § 1347

The application is based on these facts: See attached affidavit.

C1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

“ A Aji 2———

_ Applicant’s signature

 

Special Agent Jill Dring, FBI

 

 

Printed Name and Title
Sworn to before me and signed in my presence: CY ne Gyn
pate V /Phem AA 6 Z o-Of 4
\ 7 7X Uy” OD
City and State: MilwaeseWistOnsii-O0946-NJ Filed 12/‘Hotibeabl JosspR2  D agistrate Judge

 

 

Printed Name and Title
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Jill Dring, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1, I make this affidavit in support of an application for a search warrant
for information associated with certain accounts that is stored at premises |
controlled by Oath Holdings, Inc., an email provider and record holder for Yahoo!
Mail, headquartered at 1701 First Avenue, Sunnyvale, CA 94089. The information
to be searched is described in the following paragraphs and in Attachment A. This
affidavit is made in support of an application for a search warrant under 18 U.S.C.
§§ 2703(a), 2703(b)(1)(A), 2703(c)(1{A) and 2718 to require Oath Holdings, Inc. to
disclose to the government copies of the information (including the content of
communications) further described in Section I of Attachment B. Upon receipt of the
information described in Section I of Attachment B, government-authorized persons
will review that information to locate the items described in Section II of
Attachment B.

2. I am a Special Agent with the FBI, and have been since May of 2012. I
am currently assigned to the FBI Milwaukee Division’s White Collar Crimes squad.
As a Special Agent with the FBI, I have investigated criminal matters related to
heath care fraud and cyber matters..] have received training in health care
violations. With regard to this matter, I am collaborating with State and Federal

law enforcement officers, including the United States Department of Health and

Case 2:19-mj-00946-NJ Filed 12/11/19 Page 2 of 22 Document 1
Human Services (U.S. DHHS) Office of Inspector General, and the Wisconsin
Department of Justice’s Medicaid Fraud Control and Elder Abuse Unit.

3. This affidavit is intended to show merely that there is sufficient
probable cause for the requested warrant and does not set forth all of my knowledge
about this matter.

4. Based on my training and experience and the facts as set forth in this
affidavit, there is probable cause to believe that violations of 42 USC 1320a-7b(b)
(prohibiting kickbacks in healthcare), 18 USC 1347 (health care fraud) have been
committed by Alexander Shister, David Guerrero, and their associates. There is also
probable cause to search the information described in Attachment A for evidence of
these crimes further described in Attachment B.

JURISDICTION

5. This Court has jurisdiction to issue the requested warrant because it is
“a court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§
2703(a), (D(A), & (c)(1)(A). Specifically, the Court is “a district court of the United

States .. . that has jurisdiction over the offense being investigated.” 18 U.S.C. §

2711(8)(A)G).
PROBABLE CAUSE
6. The applied for search warrant relates to an ongoing investigation by

state and federal authorities into health care fraud and related criminal activity.
Specifically, the applied for warrant seeks evidence described in Attachment B from
an email account of Alexander Shister who owns several pharmacies in the

2.
Case 2:19-mj-00946-NJ Filed 12/11/19 Page 3 of 22 Document 1
{aOR hn ob adnchans,

Milwaukee area. The identification of this email account, and evidence linking it to
the above-described offenses, was obtained as described below.
7. On June 5, 2018, the Milwaukee County Circuit Court issued a search

warrant for the residence of David Guerrero, Jr., located at 3131 South 30th Street,

‘Milwaukee, Wisconsin. This warrant granted law enforcement authority to search

and to seize, in part, any electronic storage devices or electronic media that may
have been used as a means to commit the offenses.

8. The facts establishing probable cause for the search of Guerrero
residence were set forth in detail in the affidavit of MFCEAU Investigator Alfredo
Gutierrez. That affidavit explains, in summary, that evidence obtained during the
investigation shows that from on or before September 2016 through December 2017,
Guerrero was involved in generating prescriptions for compound pain creams and
having those prescriptions filled at specific pharmacies owned by Alexander Shister.
For this service, Shister-owned pharmacies paid Guerrero several thousand dollars.
Many of the patients who received these prescriptions were insured through the
Wisconsin Medicaid program. Investigators know that prescription compound
medications are a common source of fraud because they are often billed and
reimbursed at high rates compared to other medications. Here, the Wisconsin
Medicaid program paid the Shister-owned pharmacies between $300 and $1000 per
prescription filled.

9. From on or before September 2016 through July 2017, Guerrero

worked at Clinica Latina, located at 1238 South Cesar Chavez Drive, Milwaukee,

3
Case 2:19-mj-00946-NJ Filed 12/11/19 Page 4 of 22 Document 1
ath Ait rie tinct mein we ae a meet anaes are 2 seas RineNo seen meena eign

Wisconsin, and Viva Advanced Heathcare, located at 1107 West Oklahoma Avenue,
Milwaukee, Wisconsin. Clinica Latina is owned and operated by Dr. Leonard
Aponte. Viva Advanced Healthcare is owned and operated by Dr. Manual Thomas.
Guerrero is not a licensed health care provider.

10. During this same time period, Alexander Shister owned and/or
operated several pharmacies, including Medpoint Pharmacy, 2501 West Silver
Spring Road, Milwaukee, Wisconsin; Omnicare Pharmacy, 1134 West North
Avenue, Milwaukee Wisconsin; and Greenfield Pharmacy, 5233 South 27th Street,
Greenfield, Wisconsin; Clinica Latina Pharmacy, 1238 S Cesar E Chavez Drive,
Milwaukee, Wisconsin.

11: Between September 16, 2016 and July 11, 2017, Dr. Aponte prescribed
approximately 663 compounds to 255 Medicaid members. Medpoint and other
pharmacies owned by Shister filled and dispensed the compound prescriptions.
These pharmacies billed the Medicaid program approximately $2,551,518.06 for
these prescriptions, and received approximately $528,138.08 in payments from
Medicaid.

12. Between November 38, 2016 and December 29, 2017, Dr. Thomas
prescribed approximately 1,247 compounds to 374 Medicaid members. Medpoint,
and other pharmacies owned by Shister filled and dispensed the compound
prescriptions. These pharmacies billed the Medicaid program approximately
$2, 153,296.86 for these prescriptions, and they received approximately $428,455.60

in payments from Medicaid. .

4
Case 2:19-mj-00946-NJ Filed 12/11/19 Page5 of 22 Document 1
 

nee asta RA i Naan bene

13. As part of the investigation, investigators obtained records from Chase
Bank for an account in the name of Sarah Guerrero, who is David Guerrero’s wife.
Statements from this account show that, between January 2016 and December
2017, the Shister-owned pharmacies made around 100 payments to this account,
which in total exceeded $100,000.

14. During the investigation, investigators interviewed around 15 patients
of Drs. Aponte and Thomas who were prescribed compound medications. Many of
those patients stated they were often unaware the compound medication, a pain
cream, was prescribed for them. Some patients stated they typically received a jar of
compound pain cream at a subsequent office visit. Most patients stated the cream
had little to no effect on their reported pain.

15. During the investigation, investigators recovered trash from
Guerrero’s residence. Documents and items recovered from these trash pulls
included the following: Viva Advanced Healthcare patient lists for 40 different dates
including the names, dates of birth, phone numbers, and Medicaid/Medicare
identification numbers of the patients, and the time of the appointment; blank
compound prescriptions forms with letterhead from Viva Advanced Healthcare pre-
signed with Dr. Thomas’ signature; prescriptions filled out with patient information
and medications prescribed; prescriptions with no information written on them pre-
signed. by both Drs. Aponte and Thomas; two jars of compound pain cream not

prescribed to David Guerrero.

5
Case 2:19-mj-00946-NJ Filed 12/11/19 Page 6 of 22 Document 1
 

16. Records collected by Wisconsin DHS OIG during an audit of Viva
Advanced Healthcare included documentation between April 1, 2016 and March 31,
2017. Of the twenty-five (25) patient files reviewed, sixteen (16) patients were billed
as having received a compound pain cream from Dr. Thomas that is not documented
in their medical records. Of the twenty-five (25) patient files reviewed, one (1)
patient record indicates the patient was prescribed a compound pain cream, but
does not list the date prescribed. All other medications listed have the date the
medication was prescribed.

17. OnJune 7, 2018, Dr. Aponte was interviewed by investigators. As part
of that interview, Dr. Aponte stated Gin summary) that Guerrero started working at
the clinic one-and-a-half to two years before that date, but Guerrero was never a
paid employee. According to Aponte, Guerrero worked for a lab company and came
to the clinic to do urine tests. With regard to compound creams, Dr. Aponte said
that Guerrero was getting cases of compound creams delivered to the clinic and that
Guerrero would give patients jars of cream. Dr. Aponte said that after a patient
complained to Aponte about the price of the cream being over $400, Aponte told
Guerrero to stop giving it to patients. According to Aponte, he did not prescribe
many compounds, maybe around 10 altogether. However, in a subsequent
interview, Dr. Aponte said that he signed many prescriptions for pain creams at the

| request of Guerrero; however, Dr. Aponte thought that the creams were not

expensive.

6
Case 2:19-mj-00946-NJ Filed 12/11/19 Page 7 of 22 Document 1
ne so Mencia StenteninendcAnus attest ss tetanic tosis ented cs

18. Onand after June 7, 2018, investigators interviewed several other
employees of Clinica Latina, including R.V., P.P., and A.L. All of these employees
said that they had worked with Guerrero, and that Guerrero was largely
responsible for patients receiving compound pain creams. All observed Guerrero
hand jars of pain cream to patients at the clinic.

19. Onan after June 7, 2018, investigators interviewed R.R. and G.C. Both
said they worked with David Guerrero at Viva Advanced Healthcare. Both said that
Guerrero would bring in boxes of compound pain creams to the clinic and hand
them out to patients at the clinic.

20. On June 7, 2018, state and federal authorities executed the state-
issued search warrant at Guerrero’s residence, 3131 South 30th Street, Milwaukee,
Wisconsin. At that location, agents found, among other things, approximately 80
packaged urine samples, and 170 prescription compound creams, most of which had
labels listing the patient, date filled, lab/pharmacy, and physician. The vast
majority of compound cream were filled by Medpoint Pharmacy (68) and Omnicare
Pharmacy (84), both of which are owned by Alexander Shister. Dr. Aponte was
listed as the prescribing doctor on approximately 24 of the creams, and Dr. Thomas
was listed as the prescribing doctor on approximately 144. Records show that the
vast majority of the creams had been billed to, and paid by, Medicaid. Several of the
creams were past their expiration dates, according to the labels on the jars. In
addition, agents found boxes containing more than 100 filled-out prescriptions from

Drs. Thomas and Aponte for prescription creams, as well as other patient

7
Case 2:19-mj-00946-NJ Filed 12/11/19 Page 8 of 22 Document1 |
ne ati ta RE re a Si A 3 aR a SRSA itso case oe Se

information. Many of these prescription forms were pre-printed with the fax
number for Medpoint or Omnicare Pharmacies. Further, they were preprinted with
a specific formula for the compound ingredients (i.e. Lidocaine, etc), which is
generally inconsistent with the concept of compound medications specifically
tailored to an individual patient’s needs. |

21. As part of the investigation, agents interviewed a source of information
(“Source”) who stated that Source knows both Guerrero and Shister. Source stated
that at one point, Shister approached Source and offered to pay Source $100 for
each compound prescription and for each refill Source helped route to Shister’s
pharmacies. Source stated that Source spoke to Guerrero about this offer from
Shister and Guerrero was interested.

22. As part of the investigation, agents identified email addresses
healthconnect37@gmail.com and davidx.guerrero@gmail.com which belonged to
David Guerrero. Evidence showed that Guerrero used these accounts for, among
other things, communicating with others relating to his activities concerning
compound pain creams. On August 1, 2019, agents obtained a search warrant for
the contents of these email accounts. That warrant was thereafter served on Google,
. and Google provided results from that warrant to agents on September 5, 2019.

23. As part of the review of those search warrant results, agents found
emails showing connections between Alexander Shister and Guerrero relating to

compound pain medication.

8.
Case 2:19-mj-00946-NJ Filed 12/11/19 Page 9 of 22 Document 1
a. For example, in October of 2016, an email was sent from
healthconnect37@gmail.com to nrosbeck@gmail.com, stating “Please view
attachment so we can keep tract (sic) on refills and patients we need to reach
out to for compounds. Please speak to Alex to confirm every 2 weeks for
payment on compounds.” An attachment was also included and titled,
“Apontes Compound”. The attachment was a spreadsheet containing a list of
patient names separated on three different worksheets labeled CL, VA and
Gladys. The “CL” tab, contained. approximately 295 names. The “VA” tab,
contained approximately 58 names. The “Gladys” tab contained
approximately 6 names.

b. A response to Guerrero’s email was sent on the same day which
read, “Alex is aware is (sic) owes you $600 more. Total of $1600 for 16 scripts
up to 9/30. There were 21 submitted but not all went through.” Guerrero
replied, “Sounds great, Lets (sic) always update on what ones didn't get
approve so I can reach out to the patients. They will keep calling :) Happy
Monday.”

cc. In September 2017, Guerrero sent an email to Alexander Shister
at email address ashister@yahoo.com. The email included an attachment ofa
spreadsheet titled “List of PA for CL’. The spreadsheet contained a list of
names in a column titled “Patients.” This list appeared to be the same list of
names that had appeared in a spreadsheet titled, “Compounds,” which

Guerrero had sent by email to several other individuals.

9
Case 2:19-mj-00946-NJ Filed 12/11/19 Page 10 of 22 Document 1
. d. On October 5, 2017, Alexander Shister, ashister@yahoo.com
forwarded an email to David Guerrero, healthconnect37@gmail.com. The
original email was written by Duska Stanic, duskica5@gmail.com, and stated
“Attached are the scripts on the new pad. Please let me know if you have any
questions.” There were six attachments, including the following, which is a
prescription for a compound pain cream medication with pre-printed

ingredients (patient information redacted):

 

 

 

e. In September of 2017, Guerrero sent an email to
jerry@heritagequalityprinting.com. The email contained the following

attachment titled “Topical pain cream — Medicaid script”:

10
Case 2:19-mj-00946-NJ Filed 12/11/19 Page 11 of 22 Document 1
 

 

Patient Name Date
DOB

Patient Home Phone # Cell

Address

 

All

 

 

Doxepin HCL 5% 45GM Noltaren. Gel 1% Lidocaine
SIG: Apply 2 to 5 times per day to affected areas

 

 

 

 

 

Other BIG:
Refills (rircle one)
1 2 3 4 5 6 7 3 3 10
No Refills
Physician Sigua Physician Name
DEA Date

 

 

 

‘Your Prescription is being filled at Clinica Pharmacy
You will receive a call within 1 hour of us secerving your prescription.
Your parkage will Ge arrive 24-48 hours after speaking with you.

 

Please feel free to call ws at 414-585-0068. i
a

 

As part of the email chain, J erry@heritagequalityprinting.com and Guerrero
discussed the printing of the above prescription form. They decided that the
bottom portion would be a tear off piece. Additionally, Guerrero stated that
the printing should be billed to Clinica Latina Pharmacy. Investigators know
from reviewing Guerrero’s emails that Shister is leasing space for Clinica
Latina Pharmacy from Aponte.
24. As part of the investigation, a subpoena was sent to Oath Holdings,
Inc/Yahoo for subscriber information associated with ashister@yahoo.com. In

response to that subpoena, Oath Holdings, Inc/Yahoo provided information showing

. . 11
Case 2:19-mj-00946-NJ Filed 12/11/19 Page 12 of 22 Document 1
208 OANA DAs ARK RAM mass oat bomb a  na ane ne a ci ened necetad naeh cenit abnameeger tine ye

that the account is registered under the name Alexander Shister. The account was
opened on April 2, 2008, and was associated with phone numbers 414-737-9585 and
414-333-2478. Phone number 414-737-9585 is associated with Greenfield Pharmacy.
Phone number 414-333-2478 is associated with Clinica Latina Pharmacy.

25. In general, an email that is sent to a Yahoo subscriber is stored in the
subscriber’s “mail box” on Oath Holdings, Inc./Yahoo servers until the subscriber
deletes the email. If the subscriber does not delete the message, the message can
remain on Oath Holdings, Inc./Yahoo servers indefinitely. Even if the subscriber
deletes the email, it may continue to be available on Oath Holdings, Inc./Yahoo
servers for a certain period of time.

BACKGROUND CONCERNING EMAIL

26. In my training and experience, I have learned that Oath Holdings,
Inc./Yahoo provides a variety of on-line services, including electronic mail (“email”)
access, to the public. Oath Holdings, Inc./Yahoo allows subscribers to obtain email
accounts at the domain name yahoo.com, like the email account listed in
Attachment A. Subscribers obtain an account by registering with Yahoo. During the
registration process, Yahoo asks subscribers to provide basic personal information.
Therefore, the computers of Yahoo are likely to contain stored electronic
communications (including retrieved and unretrieved email for Yahoo subscribers)
and information concerning subscribers and their use of Yahoo services, such as
account access information, email transaction information, and account application

information. In my training and experience, such information may constitute

12
Case 2:19-mj-00946-NJ Filed 12/11/19 Page 13 of 22 Document 1
 

evidence of the crimes under investigation because the information can be used to
identify the account’s user or users.

27. A Yahoo subscriber can also store with the provider files in addition to
emails, such as address books, contact or buddy lists,.calendar data, pictures (other
than ones attached to emails), and other files, on servers maintained and/or owned
by Oath Holdings, Inc./Yahoo. In my training and experience, evidence of who was
using an email account may be found in address books, contact or buddy lists, email
in the account, and attachments to emails, including pictures and files.

28. In my training and experience, email providers generally ask their
subscribers to provide certain personal identifying information when registering for
an email account. Such information can include the subscriber’s full name, physical
address, telephone numbers and other identifiers, alternative email addresses, and,
for paying subscribers, means and source of payment (including any credit or bank
account number). In my training and experience, such information may constitute
evidence of the crimes under investigation because the information can be used to
identify the account’s user or users. Based on my training and my experience, I
know that, even if subscribers insert false information to conceal their identity, this
information often provides clues to their identity, location, or illicit activities.

29. In my training and experience, email providers typically retain certain
transactional information about the creation and use of each account on their
systems. This information can include the date on which the account was created,

the length of service, records of log-in (7.e., session) times and durations, the types of

13
Case 2:19-mj-00946-NJ .Filed 12/11/19 Page 14 of 22 Document 1
 

service utilized, the status of the account (including whether the account 1s inactive
or closed), the methods used to connect to the account (such as logging into the
account via the provider’s website), and other log files that reflect usage of the
account. In addition, email providers often have records of the Internet Protocol
address (“IP address”) used to register the account and the IP addresses associated
with particular logins to the account. Because every device that connects to the
Internet must use an IP address, IP address information can help to identify which
computers or other devices were used to access the email account.

30. In my training and experience, in some cases, email account users will
communicate directly with an email service provider about issues relating to the
account, such as technical problems, billing inquiries, or complaints from other
users. Email providers typically retain records about such communications,
including records of contacts between the user and the provider’s support services,
as well as records of any actions taken by the provider or user as a result of the
communications. In my training and experience, such information may constitute
evidence of the crimes under investigation because the information can be used to
identify the account’s user or users.

31. Pursuant to 18 U.S.C. § 2713, this application seeks a warrant to
search all responsive records and information under the control of Oath Holdings,
Inc./Yahoo, a provider subject to the jurisdiction of this court, regardless of where
Oath Holdings, Inc./Yahoo has chosen to store such information. The government

intends to require the disclosure pursuant to the requested warrant of the contents

14
Case 2:19-mj-00946-NJ Filed 12/11/19 Page 15 of 22 Document 1
of wire or electronic communications and any records or other information
pertaining to the customers or subscribers if such communication, record, or other
information is within Oath Holdings, Inc./Yahoo’s possession, custody, or control,
regardless of whether such communication, record, or other information is stored,
held, or maintained outside the United States. |

32. As explained herein, information stored in connection with an email
account may provide crucial evidence of the “who, what, why, when, where, and
how” of the criminal conduct under investigation, thus enabling the United States
to establish and prove each element or alternatively, to exclude the innocent from
further suspicion. In my training and experience, the information stored in
connection with an email account can indicate who has used or controlled the
account. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence. For example, email
communications, contacts lists, and images sent (and the data associated with the
foregoing, such as date and time) may indicate who used or controlled the account
at a relevant time. Further, information maintained by the email provider can show
how and when the account was accessed or used. For example, as described below,
email providers typically log the Internet Protocol (IP) addresses from which users
access the email account, along with the time and date of that access. By
determining the physical location associated with the logged IP addresses,
investigators can understand the chronological and geographic context of the email

account access and use relating to the crime under investigation. This geographic

15
Case 2:19-mj-00946-NJ Filed 12/11/19 Page 16 of 22 Document 1
and timeline information may tend to either inculpate or exculpate the account
owner. Additionally, information stored at the user’s account may further indicate
the geographic location of the account user at a particular time (e.g., location
information integrated into an image or video sent via email). Last, stored
electronic data may provide relevant insight into the email account owner's state of
mind as it relates to the offense under investigation. For example, information in.
the email account may indicate the owner’s motive and intent to commit a crime
(e.g., communications relating to the crime), or consciousness of guilt (e.g, deleting
communications in an effort to conceal them from law enforcement).
CONCLUSION
33. Based on the information described above, I request that the Court

issue the proposed search warrant.

16
Case 2:19-mj-00946-NJ Filed 12/11/19 Page 17 of 22 Document 1
 

ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with ashister@yahoo.com that
is stored at premises owned, maintained, controlled, or operated by Oath Holdings,

Inc., an a company headquartered at 1701 First Avenue, Sunnyvale, CA 94089.

Case 2:19-mj-00946-NJ Filed 12/11/19 Page 18 of 22 Document 1
 

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Oath Holdings, Inc. (the “Provider”)

To the extent that the information described in Attachment A is within the
possession, custody, or control of the Provider, regardless of whether such
information is stored, held or maintained inside or outside of the United States, and
including any emails, records, files, logs, or information that has been deleted but is
still available to the Provider, or has been preserved pursuant to a request made
under 18 U.S.C. § 2703(f), the Provider is required to disclose the following
information to the government for each account or identifier listed in Attachment A:

a. The contents of all emails associated with the account, including stored
or preserved copies of emails sent to and from the account, draft emails, the source
and destination addresses associated with each email, the date and time at which
each email was sent, and the size and length of each email;

b. All records or other information regarding the identification of the
account, to include full name, physical address, telephone numbers and other
identifiers, records of session times and durations, the date on which the account
was created, the length of service, the IP address used to register the account, log-in
IP addresses associated with session times and dates, account status, alternative
email addresses provided during registration, methods of connecting, log files, and
means and source of payment (including any credit or bank account number);

c. The types of service utilized;

Case 2:19-mj-00946-NJ Filed 12/11/19 Page 19 of 22 Document 1
reabowne so

d. All records or other information stored at any time by an individual

using the account, including address books, contact and buddy lists, calendar data,

pictures, and files;

e. All records pertaining to communications between the Provider and
any person regarding the account, including contacts with support services and
records of actions taken; and

f. For all information required to be disclosed pursuant to this warrant,
the physical location or locations where the information is stored.

The Provider is hereby ordered to disclose the above information to the

government within 14 days of the issuance of this warrant.

2
Case 2:19-mj-00946-NJ Filed 12/11/19 Page 20 of 22 Document 1
II. Information to be seized by the government
All information described above in Section I that constitutes evidence of
violations of 42 USC 1320a-7b(b) and 18 USC 1347, those violations involving
Alexander Shister, David Guerrero, or their associates and occurring after January
1, 2016, including information pertaining to the following matters:

(a) the provision of, billing for, and any payments associated with
health care services, including prescription medication and patient
information, and any forms associated with such matters;

(b) pharmacies, medical clinics, medical providers, medical records,
patient records, health insurance, and state agencies involved in health care
billing, payments, insurance, regulation, and related matters;

(c) finances, assets, liabilities, earnings, sources of income,
employment, and banking information;

(d) actions to prepare for, in furtherance of, or to conceal the crimes
under investigation, including coordination with and payments to or from any
associates;

(e) how and when the email account was accessed or used, to
determine the geographic and chronological context of account access, use,
and events relating to the crime under investigation and to the email account
owner;

(f) the email account owner’s state of mind as it relates to the crime

4

under investigation;

Case 2:19-mj-00946-NJ Filed 12/11/19 Page 21 of 22 Document 1
 

stint tae ai ino

 

(g) the identity of the person(s) who created or used the account,
including records that help reveal the whereabouts of such person(s);

(h) the identity of the person(s) who communicated with the email
account about matters described above, including records that help reveal
their whereabouts.

This warrant authorizes a review of electronically stored information,
communications, other records and information disclosed pursuant to this warrant
in order to locate evidence, fruits, and instrumentalities described in this warrant.
The review of this electronic data may be conducted by any government personnel
assisting in the investigation, who may include, in addition to law enforcement
officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of

the disclosed electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.

4
Case 2:19-mj-00946-NJ Filed'12/11/19 Page 22 of 22 Document 1
